Citation Nr: 1515585	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-01 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The Veteran's hearing is attributable to his active military service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that service connection is warranted for hearing loss because he believes it is attributable to his exposure to loud noise during military service.  Specifically, he states that he was exposed to loud noise while working on the flight deck.  He maintains that any currently diagnosed hearing loss is related to the in-service noise exposure.

Although there is no official documentation of the Veteran's exposure to loud noise during military service, the Veteran's statements are competent evidence as to what he experienced through his senses in service, to include exposure to noise.  The Board also finds these statements credible.  His service records show that he was assigned to USS Bon Homme Richard (CVA-31), an aircraft carrier.  Accordingly, exposure to loud noise is consistent with the Veteran's circumstances of service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Therefore, the Board finds that the Veteran's statements are competent and credible evidence as to noise exposure while in service.

The Veteran's service treatment records are negative for any evidence of findings or complaints of hearing loss.  Additionally, the ears portion of the August 1966 separation examination was normal.  Also, whispered voice testing at that time was normal.

The earliest post-service medical evidence of diagnosed hearing loss was in April 2011.  The Veteran underwent an audiologic evaluation and the results showed that the Veteran had impaired hearing.  In December 2011, the Veteran underwent a VA audiological examination in connection with this claim.  The VA audiologist provided a diagnosis of bilateral sensorineural hearing loss.  Audiometric testing confirmed that the Veteran has a hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.  In light of this evidence, the current disability element of the service connection claim is met.

As discussed above, the Veteran's statements are competent evidence regarding symptoms that are capable of lay observation and not of a complex medical matter.  At times during the claims process, he indicated that he experienced problems with hearing during service.  In his application for benefits, the Veteran indicated that his hearing loss began in 1964.  Additionally, VA treatment records reveal that the Veteran complained of a long-standing history of hearing loss for his left ear in April 2011.  Although the Veteran's hearing was reported as normal on whispered voice tests during his service separation examination, in a VA Training Letter 10-02 issued in March 2010, the Director of the VA Compensation and Pension service indicated that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  Thus, the Board finds that the Veteran's statement that he experienced hearing problems ever since service is both competent and credible evidence.

The December 2011 VA examiner reviewed the claims file and recorded the Veteran's reported history.  The examination report noted that the Veteran's whispered voice tests were normal.  Based on his history, the examiner concluded that a medical opinion could not be provided regarding the cause of the Veteran's hearing loss without resorting to speculation.  The examiner noted that only whispered voice testing was conducted during the Veteran's service, which cannot be considered as reliable evidence that hearing loss did not occur as this form of testing is subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.

In this case, there are no negative medical opinions.  The December 2011 opinion does not necessarily weigh for or against the claim, but also notes that the whispered voice testing is no reliable, which is consistent with VA Training Letter 10-02.  The evidence reflects that the Veteran began to experience hearing loss during service and continues to experience the disability presently.  At the very least, reasonable doubt exists as to the question of the relationship between the Veteran's hearing loss and his military service.  In considering the evidence of record and when resolving reasonable doubt in his favor, the Board finds that the evidence as to whether the Veteran's current hearing loss is related to his active military service is in equipoise.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.385.

ORDER

Service connection for hearing loss is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


